t c memo united_states tax_court james triplett petitioner v commissioner of internal revenue respondent docket no filed date james triplett pro_se richard j hassebrock for respondent memorandum opinion dawson judge this case was heard by special_trial_judge lewis r carluzzo pursuant to sec_7443a of the internal_revenue_code_of_1986 as amended in effect at the time the petition was filed in this case and rule sec_180 sec_181 and sec_183 of the tax_court rules_of_practice and procedure unless otherwise indicated subsequent section references are to the internal - - revenue code as amended in effect for the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge carluzzo special_trial_judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax and a sec_6662 penalty of dollar_figure the issues for decision are whether petitioner is entitled to any of the deductions claimed on a schedule c profit or loss from business included with his federal_income_tax return whether petitioner is entitled to a credit for what is identified as a carry forward loss on his return whether petitioner is entitled to exclude from income or defer the gain realized from the sale of his residence and whether any underpayment_of_tax required to be shown on petitioner’s return is due to negligence background some of the facts have been stipulated and are so found at the time that the petition was filed petitioner resided in columbus ohio in petitioner was convicted of filing a false federal_income_tax return as a result among other sanctions he was ordered to pay a fine to the united_states in the amount of ten thousand dollar_figure dollars as best as can be determined - - from the record the dollar_figure fine was paid_by petitioner during on date petitioner sold a condominium located pincite chateau circle columbus ohio the condominium that he used as his residence for an unspecified period ’ thereafter he moved into an apartment in an unit apartment building located pincite w main street columbus ohio the apartment building that he owned some or all of the other apartments in the apartment building were rented out or held for rent by petitioner during petitioner prepared his federal_income_tax return included with that return are a schedule e supplemental income and loss a schedule c profit or loss from business and a form_2119 sale of your home the income and deductions attributable to the apartment building are reported on the schedule e as follows petitioner’s federal_income_tax return dated date list sec_85 east gay st suite columbus ohio as his then present home address his federal_income_tax return dated date indicates that as of that date his home address was the address of the condominium a review of petitioner’s federal_income_tax returns indicates that he has owned the apartment building since at least a schedule e supplemental income schedule included with petitioner’s federal_income_tax return lists the apartment building as rental property rents received dollar_figure bxpenses advertising big_number repairs big_number utilities big_number income big_number on the schedule c petitioner described his principal business or profession as west main st which is the address of the apartment building he made no entry on the line designated business address there is no income reported on the schedule c but the following deductions are claimed advertising sdollar_figure car and truck dollar_figure employee benefit programs dollar_figure mortgage interest dollar_figure other interest dollar_figure legal and professional services dollar_figure repairs and maintenance dollar_figure taxes and licenses dollar_figure travel meals and entertainment dollar_figure total expenses net_loss dollar_figure included in the deduction for legal and professional services is the dollar_figure fine imposed as a result of petitioner’s conviction for filing a false federal_income_tax return the sale of the condominium is reported on the form_2119 according to that form petitioner realized a dollar_figure gain on the sale which gain is included as long term capital_gain in the according to the form petitioner reported schedule c items in accordance with the cash_method_of_accounting - income reported on his return petitioner made no entries on part iii of the form one-time exclusion_of_gain for people age or older nor did he make any entries on part iv of the form adjusted_sales_price taxable gain and adjusted_basis of new home relevant to whether the gain from the sale of the condominium must be deferred in a form 1040x amended u s individual_income_tax_return received by respondent on date petitioner reduced the adjusted_gross_income reported on his return by dollar_figure according to the explanation contained in the amended_return the reduction results from petitioner’s option to change reporting capital_gain on house petitioner also claimed what is described as a carry forward loss credit of dollar_figure on his return the details supporting the computation of this item are not included on the return the notice_of_deficiency upon which this case is based contains adjustments to petitioner’s income as reported on his original return although the notice addresses items reported on petitioner first filed a form 1040x for on date in that amended_return he eliminated the dollar_figure deduction for the fine claimed on his original return he again claimed entitlement to the deduction in the amended_return filed date apparently neither amended_return was processed by respondent -- - amended returns in the notice_of_deficiency respondent disallowed all of the deductions claimed on the schedule c because petitioner failed to establish that any amount was paid for the designated purpose or that the expenditure if paid constitutes an ordinary and necessary business_expense disallowed the carry forward loss credit because there is no provision in the internal_revenue_code for such a credit and because petitioner did not sustain a net_operating_loss in any taxable_year prior to and determined that the entire understatement_of_tax required to be shown on petitioner’s return is due to negligence and imposed a sec_6662 accuracy-related_penalty discussion schedule c deductions sec_162 allows a deduction for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business in the case of a taxpayer who uses the cash_method_of_accounting entitlement to a sec_162 deduction presupposes that the taxpayer can substantiate by sufficient records that the underlying expense has been paid sec_6001 sec_1 6001-l a e income_tax regs see also sec_446 sec e g according to the notice_of_deficiency the gain realized from the sale of the condominium is includable in petitioner’s income because he has not established the requirements of sec_121 or sec_1034 have been met income_tax regs according to the explanation contained in the notice_of_deficiency all of the deductions claimed on the schedule c were disallowed for lack of substantiation it appears that respondent now agrees or at least does not dispute that during petitioner paid the dollar_figure fine imposed in connection with his criminal tax conviction nevertheless petitioner is not entitled to a deduction for the payment of the fine because no deduction shall be allowed for any fine or similar penalty paid to a government for the violation of any law sec_162 with respect to the other deductions claimed on the schedule c we agree with respondent that petitioner has failed to provide adequate substantiation that the underlying expenses have been paid at trial petitioner presented a manila folder filled with bundles of records from the bundles include assorted photocopies of invoices bills statements and receipts there is no spreadsheet or other document that explains how these records correspond to the specific deductions claimed on the schedule c and petitioner was unable to provide such an explanation at trial many of the invoices bills statements according to petitioner the dollar_figure payment he made to the government was not a fine but reimbursement to the united_states for the litigation costs incurred in connection with his criminal tax conviction --- - and receipts that petitioner could explain relate to expenses paid_or_incurred in connection with his rental_real_estate_activities which expenses appear to have been deducted on the schedule e furthermore certain invoices bills statements and receipts seem to involve personal nondeductible expenses see sec_262 we see no connection between the schedule c deductions here in dispute and the records offered by petitioner to substantiate those deductions furthermore we find nothing in those records that supports petitioner’s suggestion at trial that he is entitled to deductions not claimed on his return respondent’s disallowance of all of the deductions claimed on the schedule c is sustained carry forward loss credit net_operating_loss petitioner claimed a dollar_figure credit for a carry forward loss at trial petitioner attempted to explain how he computed this amount but we are unable to follow his explanation ’ our ’ on brief petitioner acknowledged properly so that his prior reliance on sec_39 as support for the credit was misplaced sec_172 allows a deduction for a net_operating_loss nol which may be carried back to years preceding the year of the loss and carried over to years following the year of the loss sec_172 b the item here in dispute is described as a carry forward loss credit if petitioner intended albeit inartfully to deduct an nol_carryover the deduction would have to be denied because he failed to establish that he sustained an nol prior to and any portion of the nol was available to carry over into the copies of petitioner’s federal income continued - failure to grasp the factual basis for the computation however does not deter us from ruling on petitioner’s entitlement to the credit simply put there is no provision in the internal_revenue_code that allows such a credit respondent’s disallowance of the carry forward loss credit is sustained gain from the sale of the condominium in petitioner apparently realized a dollar_figure gain on the sale of the condominium he included that gain in the income he reported on his return but now argues that he should not have done so in general a taxpayer is required to include in income for the year_of_sale any gain realized on the sale of property sec_61 sec_1001 for sec_121 permitted certain taxpayers years old and older to exclude from gross_income up to dollar_figure of gain from the sale of property which they had owned and used as their principal_residence for or more of the continued tax returns for prior years and a form_1045 application_for tentative refund for without more are not sufficient to establish either point 71_tc_633 sec_121 was amended by sec_312 of the taxpayer_relief_act_of_1997 tra publaw_105_34 111_stat_836 effective for sales after date -- - years immediately before the sale for sec_1034 required a taxpayer in certain circumstances to defer recognition of gain realized on the sale of the taxpayer's old principal_residence if a new residence is purchased and used by the taxpayer as a new principal_residence within the period beginning years before the date of the sale and ending years after the date there is insufficient information in the record that would allow for the application of sec_121 to the sale of the condominium it cannot be determined whether petitioner used the condominium as his principal_residence for the requisite period or whether he met the age requirement likewise there is insufficient information in the record that would allow for the application of sec_1034 to the sale of the condominium it cannot be determined whether petitioner purchased and used as his residence a new principal_residence within the period beginning years before the date of the sale and ending years after the date because we cannot find that the requirements of either sec_121 or sec_1034 have been met the gain petitioner realized from the sale of the condominium is includable in his income and we so hold sec_1034 was repealed by tra sec_312 111_stat_839 generally effective for sales and exchanges of principal residences after date the sec_1034 rollover provision was replaced by an expanded and revised sec_121 negligence_penalty sec_6662 imposes an accuracy-related_penalty of percent on any portion of an underpayment_of_tax that is attributable to negligence or disregard of rules or regulations sec_6662 defines negligence to include any failure to make a reasonable attempt to comply with the internal_revenue_code or to exercise ordinary and reasonable care in the preparation of a tax_return negligence also includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs sec_6662 also defines disregard to include any careless reckless or intentional disregard of rules or regulations the negligence_penalty does not apply to any portion of an underpayment if it is shown that there was reasonable_cause for such portion and the taxpayer acted in good_faith with respect thereto sec_6664 contrary to sec_162 which specifically provides that fines are not deductible petitioner claimed a deduction for the dollar_figure fine he paid to the united_states in connection with his criminal tax prosecution other deductions claimed on the schedule c could not be substantiated some of which appear to relate to personal expenses we see no factual basis and there is certainly no legal basis for the substantial carry forward loss credit claimed on petitioner’s return petitioner’s explanations with respect to these items were vague and at times nonsensical petitioner failed to establish that the errors made on his federal_income_tax return were due to reasonable_cause consequently respondent’s determination that petitioner is liable for the negligence_penalty for is sustained based on the foregoing decision will be entered for respondent
